******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           IN RE ALEXANDRIA L. ET AL.*
                    (AC 37041)
                Gruendel, Alvord and Borden, Js.
        Argued January 6—officially released March 3, 2015

(Appeal from Superior Court, judicial district of New
       Britain, Juvenile Matters, Frazzini, J.)
 David J. Reich, for the appellant (respondent
mother).
  Elizabeth H. Bannon, assistant attorney general, with
whom were Benjamin Zivyon, assistant attorney gen-
eral, and, on the brief, George Jepsen, attorney general,
for the appellee (petitioner).
  Lisabeth B. Mindera, for the minor children.
                          Opinion

   GRUENDEL, J. The respondent mother appeals from
the judgment of the trial court finding her in contempt
for failing to comply with the court’s orders.1 On appeal,
the respondent argues that (1) the court lacked jurisdic-
tion to enter or enforce orders directed toward the
respondent, and (2) the court violated the respondent’s
constitutional rights when it entered and enforced the
orders. We disagree and, accordingly, affirm the judg-
ment of the trial court.
   The following procedural history and factual findings
of the court are relevant to our resolution of this appeal.
The respondent is the mother of Alexandria L. and Nich-
olas L., two children who were alleged to have extensive
histories of absenteeism from school. As a result of
these allegations, in May, 2013, the petitioner, the Com-
missioner of Children and Families, filed a neglect peti-
tion against the parents. In January, 2014, the petitioner
filed a motion for emergency relief pursuant to General
Statutes § 46b-129 (c) (6)2 and Practice Book § 34a-23,3
requesting the court for an interim order requiring the
parents to ensure that the children attend school. In
February, 2014, the court held a hearing at which the
petitioner and the parents presented evidence in regard
to the petitioner’s motion for emergency relief. After
the hearing, the court granted the petitioner’s motion,
ordering the parents to ensure their children’s school
attendance and to provide medical documentation if
their children were absent due to illness or medical
condition. The court found that this order was in the
best interests of the children.
  At a subsequent hearing, held on April 9, 2014, the
parties notified the court that they had reached an
agreement. The agreement stated that if the parents
continued to comply with the existing court order and
their children attended therapy sessions, the petitioner
would delay the neglect trial until July. The petitioner
also notified the court that, if the parents complied with
the agreement from April through July, it was their
intention to withdraw the neglect petition, with the
court’s approval. The court then signed a transcript of
the hearing, entering the agreement as a court order.
   On May 15, 2014, the petitioner filed a motion for
contempt alleging that the two children had incurred
several absences from school and that no medical docu-
mentation had been provided excusing such absences.
On June 17, 2014, the petitioner filed an amended
motion for contempt. The amended motion alleged that
since the April order, Alexandria had missed twenty-
two days of school and that Nicholas had missed four-
teen days of school. The parents, however, had only
provided medical documentation excusing eight of
Alexandria’s absences and one of Nicholas’s absences.
Additionally, Alexandria had failed to attend a sched-
uled psychoeducational evaluation and, as a result, an
assessment of her need for special education services
was not conducted. The petitioner also filed a motion
for attorney’s fees and fines, requesting attorney’s fees
of $350 per hour for work conducted by their lead
attorney, $150 per hour for work conducted by their
supporting attorney, and fines of $150 for each day a
child missed school without excuse.
  On July 9, 2014, the court granted the motion for
contempt and the motion for attorney’s fees and fines.
The court found that the parents had failed to comply
with the court’s prior orders and that their noncompli-
ance was wilful. As a result, the court ordered the par-
ents to pay a monetary fine of $100 for each day either
child incurred an unexcused absence from school. The
court also granted the motion for attorney’s fees but
requested the petitioner to submit affidavits supporting
that request and allowed the parents thirty days to chal-
lenge the amount requested.4 The respondent subse-
quently appealed.
                             I
   The respondent first claims that the court lacked
subject matter jurisdiction to enter the interim orders
that were the subject of the motion for emergency relief
and the motion for contempt. Specifically, the respon-
dent argues that, under General Statutes § 46b-121 (b)
(1),5 the petitioner must first establish custody or
authority over the minor children before the court may
direct orders to the parents of such children. In
response, the petitioner argues that the court had the
independent authority to enter interim orders directed
at the parents under General Statutes § 46b-129 (c) (6).
We agree with the petitioner.
   As a preliminary matter, we set forth the appropriate
standard of review. ‘‘We have long held that because
[a] determination regarding a trial court’s subject matter
jurisdiction is a question of law, our review is plenary.’’
(Internal quotation marks omitted.) Ajadi v. Commis-
sioner of Correction, 280 Conn. 514, 532, 911 A.2d 712
(2006). In reviewing claims of statutory interpretation,
‘‘[o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply . . . . In
seeking to determine that meaning, General Statutes
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered. . . . The test to determine ambiguity is
whether the statute, when read in context, is susceptible
to more than one reasonable interpretation.’’ (Internal
quotation marks omitted.) Fusco v. Austin, 141 Conn.
App. 825, 830–31, 64 A.3d 794 (2013).
   In determining the power of the court to enter interim
orders directed toward the parents, it is necessary to
construe and harmonize various subsections of § 46b-
129. General Statutes § 46b-129 (a) provides in relevant
part: ‘‘[T]he Commissioner of Children and Families
. . . having information that a child or youth is
neglected, uncared for or abused may file with the Supe-
rior Court that has venue over such matter a verified
petition plainly stating such facts as bring the child or
youth within the jurisdiction of the court as neglected,
uncared for or abused within the meaning of section
46b-120 . . . .’’ General Statutes § 46b-120 (6) provides
in part that ‘‘[a] child or youth may be found ‘neglected’
[if he or she] . . . (B) is being denied proper care and
attention . . . educationally . . . .’’ Section 46b-129
(c) establishes, in part, that the ‘‘first hearing on a peti-
tion filed pursuant to subsection (a) of this section shall
be held in order for the court to . . . (6) [m]ake any
interim orders . . . that the court determines are in
the best interests of the child or youth. The court, after a
hearing pursuant to this subsection, shall order specific
steps the commissioner and the parent or guardian shall
take for the parent or guardian to regain or retain cus-
tody of the child or youth.’’ When read together, §§ 46b-
120 and 46b-129 vest the court with the authority to
enter interim orders that are in the best interests of
the children.
   The respondent argues that the court lacked jurisdic-
tion under § 46b-121 (b) (1), claiming that a court may
make or enforce orders toward a parent only after the
child has been committed to or otherwise comes into
custody of the petitioner. See footnote 5 of this opinion.
We do not construe that statute so restrictively.
   First, the plain language of the statute authorizes
orders directed at parents whenever their children are
subject to the court’s jurisdiction, regardless of whether
the children have been committed to or are in the cus-
tody of the petitioner. Subsection (b) (1) of § 46b-121
provides the Superior Court with the authority to ‘‘make
and enforce such orders directed to parents . . . as
the court deems necessary or appropriate to secure the
. . . proper care and suitable support of a child . . .
subject to the court’s jurisdiction or otherwise commit-
ted to or in the custody of the Commissioner of Children
and Families.’’ (Emphasis added.) ‘‘Our case law
instructs that when a neglect petition has been filed,
the Superior Court has jurisdiction pursuant to § 46b-
129.’’ In re Joshua S., 260 Conn. 182, 194, 796 A.2d 1141
(2002). Thus, when the petitioner files a neglect petition,
the court is vested with jurisdiction to hear the neglect
proceeding pursuant to § 46b-129. Accordingly, under
subsection (c) (6) of § 46b-129, the court is required to
first conduct a hearing in order to determine what, if
any, interim orders are in the best interests of the chil-
dren. Finally, under § 46b-121 (b) (3), the court is vested
with contempt power for ‘‘the enforcement of the
court’s orders, in connection with any juvenile matter.’’
   In the present case, the court conducted its first hear-
ing in February, 2014. At the conclusion of that hearing,
the court ordered the parents to ensure their children’s
attendance at school and to obtain a doctor’s note if
the children missed school due to a medical condition.
The court made a finding that this order was in the best
interests of the children. Once the court found that the
parents were in wilful noncompliance of that order, it
entered a finding of contempt. The court was statutorily
authorized to both enter, as well as enforce, the interim
orders directed to the respondent.
    Additionally, the logic of the respondent’s argument
on appeal would render subsection (c) (6) of § 46b-129
without any meaning. If the court could not make or
enforce any order against a parent until the child was
committed to or in the custody of the petitioner, then
it would be powerless to conduct a preliminary hearing
to ‘‘order specific steps . . . the parent shall take for
the parent . . . to retain custody of the child.’’
(Emphasis added.) General Statutes § 46b-129 (c) (6).
‘‘It is a basic tenet of statutory construction that the
legislature [does] not intend to enact meaningless provi-
sions.’’ (Internal quotation marks omitted.) Lopa v.
Brinker International, Inc., 296 Conn. 426, 433, 994
A.2d 1265 (2010); see also General Statutes 1-2z (‘‘[t]he
meaning of a statute shall, in the first instance, be ascer-
tained from the text of the statute itself and its relation-
ship to other statutes’’). Accordingly, we conclude that
the court’s February, 2014 interim orders, and subse-
quent enforcement of those orders, were properly
authorized by statute.
                             II
  The respondent next claims that the court’s interim
orders, and subsequent contempt finding, violated her
constitutional right to make decisions for her children
absent a finding of neglect. The respondent requests
that, although she did not raise her claim before the trial
court, her claim is of such constitutional significance as
to warrant review under State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989). We disagree and con-
clude that the claim was waived.
   ‘‘[W]aiver is an intentional relinquishment or aban-
donment of a known right or privilege. . . . It involves
the idea of assent, and assent is an act of understanding.
. . . The rule is applicable that no one shall be permit-
ted to deny that he intended the natural consequences
of his acts and conduct. . . . In order to waive a claim
of law it is not necessary . . . that a party be certain
of the correctness of the claim and its legal efficacy. It
is enough if he knows of the existence of the claim and
of its reasonably possible efficacy. . . . Connecticut
courts have consistently held that when a party fails to
raise in the trial court the constitutional claim presented
on appeal and affirmatively acquiesces to the trial
court’s order, that party waives any such claim [under
Golding].’’ (Citation omitted; internal quotation marks
omitted.) State v. Kitchens, 299 Conn. 447, 469, 10 A.3d
942 (2011). Waived claims fail under Golding because
‘‘in such circumstances, we simply cannot conclude
that injustice [has been] done to either party . . . or
that the alleged constitutional violation clearly exists
and clearly deprived the [party] of a fair trial . . . .’’
(Internal quotation marks omitted.) State v. Hampton,
293 Conn. 435, 448–49, 988 A.2d 167 (2009).
   In February, 2014, the court entered interim orders
requiring the parents to ensure their children’s school
attendance and to provide documentation if either child
missed school due to a medical condition or illness. In
April, 2014, the petitioner and the parents informed the
court that they had reached an agreement. The parties
agreed that the February orders would remain in place,
both children would attend therapy sessions, and the
parents would allow the children’s doctors to meet with
school administrators to determine what accommoda-
tions should be made by the school. In return, the peti-
tioner agreed to postpone the neglect case until July
and, if the parents were in compliance with the
agreement from April to July, the petitioner would with-
draw the neglect petition with the court’s approval.
   After hearing the proposed agreement, the court
asked the attorney for the respondent, as well as the
self-represented father, if they had anything they would
like to say. The attorney stated: ‘‘I think it’s an appro-
priate resolution. I mean, there’s been give and take on
each side and I think—I think it’s—there’s been a lot
of discussion as far as what has to be established as
far as recognizing that there are medical issues and as
far as how to resolve those or document those, and I
think this conversation between [the children’s doctor]
and the school will go a great distance to bring together
the sides and resolve this.’’ The father stated: ‘‘I just
want to thank all the attorneys involved. I think it’s
great and I appreciate their willingness to work with
us.’’ The court then requested a transcript of the recited
agreement and signed it as an order.
   Although the parents initially opposed the court’s
interim orders, they later acquiesced to those same
orders by incorporating them into their agreement. In
doing so, the parents consented to, and expressed satis-
faction with, the interim orders. State v. Hampton,
supra, 293 Conn. 449 (‘‘[i]n determining waiver, the con-
duct of the parties is of great importance’’ [internal
quotation marks omitted]). The respondent could have,
alternatively, challenged the court’s orders by rejecting
the proposed agreement and proceeding directly to trial
on the neglect petition. She chose, rather, to enter into
an agreement that required compliance with the orders
but could also have led to a complete withdrawal of
the neglect petition. ‘‘[A] party may not pursue one
course of action at trial for tactical reasons and later
on appeal argue that the path he rejected should now
be open to him. . . . Golding is not intended to give an
appellant a second bite at the apple.’’ (Internal quotation
marks omitted.) State v. Kitchens, supra, 299 Conn.
480. Accordingly, we conclude that the respondent has
waived her claim and, as a result, her request for review
under Golding is unavailing.
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  1
    Although the trial proceedings involved both respondent parents, this
appeal was brought by the respondent mother only. Hereafter, we refer to
them as the parents and to her as the respondent.
  2
    General Statutes § 46b-129 (c) provides in relevant part: ‘‘The preliminary
hearing on the order of temporary custody or order to appear or the first
hearing on a petition filed pursuant to subsection (a) of this section shall
be held in order for the court to . . . (6) Make any interim orders, including
visitation orders, that the court determines are in the best interests of the
child or youth. The court, after a hearing pursuant to this subsection, shall
order specific steps the commissioner and the parent or guardian shall take
for the parent or guardian to regain or to retain custody of the child or
youth . . . .’’
  3
    Practice Book § 34a-23 (a) provides: ‘‘Notwithstanding the above provi-
sions, any party may file a motion for emergency relief, seeking an order
directed to the parents, including any person who acknowledged before a
judicial authority paternity of a child born out of wedlock, guardians, custodi-
ans or other adult persons owing some legal duty to the child, as deemed
necessary or appropriate to secure the welfare, protection, proper care and
suitable support of a child or youth before this court for the protection of
the child. Such orders include, but are not limited to, an order for access
to the family home, an order seeking medical exam or mental health exam
or treatment of the child, an order to remedy a dangerous condition in the
family or foster home, an order to provide or to accept and cooperate with
certain services, or an order prohibiting the removal of the child from the
state or the home. Such motions may be heard at the next short calendar;
however, if the exigencies of the situation demand, the judicial authority
may order immediate ex parte relief, pending an expeditious hearing.’’
  4
    The court later made a determination of the attorney’s fees, ordering
the parents to pay the petitioner $10,074.20. The propriety of this order is
not an issue in this appeal.
  5
    General Statutes § 46b-121 (b) (1) provides in relevant part: ‘‘In juvenile
matters, the Superior Court shall have authority to make and enforce such
orders directed to parents . . . as the court deems necessary or appropriate
to secure the welfare, protection, proper care and suitable support of a
child or youth subject to the court’s jurisdiction or otherwise committed to
or in the custody of the Commissioner of Children and Families. . . .’’